Citation Nr: 0003589	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-27 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1943 to June 
1944.

A rating decision in July 1944 determined that the veteran's 
asthma had been incurred in service, and granted service 
connection with a 30 percent disability rating.  A rating 
decision in May 1949, after the appropriate proposal and 
notice to the veteran, severed service connection

A Board of Veterans' Appeals (Board) decision in June 1949 
found that there had been clear and unmistakable error in the 
original grant of service connection because, in effect, the 
preexisting asthma had not been aggravated during service.

This matter comes to the Board from a February 1997 RO rating 
decision that determined that the veteran had not submitted 
new and material evidence to reopen the claim for service 
connection for asthma.  The veteran submitted a notice of 
disagreement in April 1997, and the RO issued a statement of 
the case in April 1997.  The veteran submitted a substantive 
appeal in September 1997, and testified at a hearing in 
February 1998.

In April 1999, the Board found that the veteran had submitted 
new and material evidence to reopen the claim for service 
connection for asthma, and remanded the case to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran's pre-existing asthma condition increased in 
severity during service.

2.  It is not shown by clear and unmistakable evidence that 
the increase in severity of the veteran's asthma during 
service was due to the natural progress of the disease.

CONCLUSIONS OF LAW
 
1.  The presumption of aggravation is not rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306 (1999).

2.  The veteran's asthma was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from December 1943 to June 
1944.  His asthma condition pre-existed naval service.

Service medical records reveal that after five months of 
service, the veteran was hospitalized for a period of 
approximately five weeks and then discharged from service due 
to his asthma condition.

A medical statement dated in 1949 from Dr. C. A. Pinner (now 
deceased) notes that the veteran was treated for asthma in 
1943 and again in 1949, and that it was Dr. Pinner's opinion 
that the veteran's asthma was worse in 1949 than in 1943.  
Dr. Pinner also listed some conditions which, in his opinion, 
could make an asthmatic condition worse:  Moving from inland 
to or near the coast; working or being out in the rain, 
especially at times in cold weather; and being in positions 
where one cannot protect oneself from exposure.

A medical statement dated in 1949 from Dr. J. I. Bedenbaugh 
notes that the veteran had been treated for asthma since his 
discharge from service, and that the veteran's bronchial 
asthma was severe enough to handicap him in making a 
livelihood.

Post-service medical records show that the veteran continued 
to be treated for asthma from 1958 to 1996.  Results of a 
pulmonary function test in 1996 showed moderately restricted 
pulmonary disease.
 
A February 1998 medical statement by Dr. C. A. Pinner, III 
(grandson of the above-mentioned Dr. Pinner), noted that the 
veteran was first seen by his grandfather in the early 
1940's, and that the veteran has been treated intermittently 
over the years for episodes of wheezing.  It was the opinion 
of Dr. Pinner, III, that it is more likely than not that the 
veteran's asthma had worsened during the time of his military 
service in the 1940's.

The veteran testified at a hearing in February 1998 that he 
reported his asthma condition to the medical examiner at the 
time of enlistment.  The veteran also testified that he was 
told by his treating physicians that his asthma condition had 
worsened because of military service.

The veteran underwent a VA examination in June 1999.  He 
reported that he had childhood asthma, and that his asthma 
had gotten worse during military service.  The veteran was 
unable to give an accurate medical history.  He reported 
having asthma attacks two or three times per week, and was 
currently on metered dose inhalers as well as nebulizer 
treatments.  The veteran reported that he has not been 
hospitalized for his asthma.  The diagnosis was asthma.  The 
examiner did note that a review of medical records showed a 
gradual decline in the veteran's pulmonary function tests, 
which probably represented progression of the disease.

An addendum added to the VA examination report in July 1999 
stated that it is very likely that the veteran's current 
asthma is the same asthma that he had while in the military; 
that his asthma increased in severity during the service; and 
that there were "no clear facts to support that this is not 
natural progression of the disease."
 
Statements of the veteran in the claims folder are to the 
effect that he was drafted in the cold winter, was sent to 
boot camp in Maryland, and stood guard duty out in the cold 
on icy ground; and that such exposure to extreme climates and 
conditions caused his asthma to progress at an abnormally 
high rate.


B.  Legal Analysis

Based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded and no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Elkins v. West, 12 Vet. 
App. 209 (1999).
 
Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1999).

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90.

A review of the record shows that the veteran's asthma pre-
existed military service. After five months of naval service, 
the veteran was hospitalized for a period of approximately 
five weeks and then discharged due to his asthma condition.  
An addendum to the June 1999 VA examination report reveals 
that the veteran's asthma condition increased in severity 
during military service.  The Board notes that, once a 
determination is made that there was an increase in 
disability during service, the presumption of aggravation for 
a grant of service connection attaches to the claim.  Atkins 
v. Derwinski, 1 Vet. App. 228 (1991).  However, the 
presumption of aggravation may be rebutted by clear and 
unmistakable evidence that the increase was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In this case, VA would have to show by clear and unmistakable 
evidence that the increase in severity of the veteran's 
asthma in service was due to the natural progress of the 
disease.

The addendum to the June 1999 VA examination report reflects 
that there are no clear facts to support that the increase in 
severity of the veteran's asthma condition during service was 
not natural progression of the disease.  The addendum 
implies, by default, that the increase in severity was due to 
natural progression. The examiner had also noted that the 
medical records since the veteran's discharge from service 
show a gradual decline in his pulmonary function tests, which 
probably represents progression of the disease.  While the 
medical evidence of record suggests natural progression of 
the disease since discharge, there is no clear and 
unmistakable evidence that the increase in severity during 
active duty was due solely to the natural progression of the 
disease.  Maxson v. West, 12 Vet. App. 453 (1999).  
Accordingly, the Board finds the evidence of record 
insufficient to rebut the presumption of aggravation.

After consideration of all the evidence, the Board finds that 
the medical and other evidence does not clearly and 
unmistakably indicate that the increase in severity of the 
veteran's asthma was due to the natural progress of the 
disease.  Hence, the evidence favors the claim for service 
connection for asthma, and the claim is granted.




ORDER

Service connection for asthma is granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

